DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said work apparatus defines a second rotational axis parallel to said first rotational axis” of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: belt drive, brake unit and holding arrangement in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase “16. The handheld work apparatus of claim 15, wherein said sensor is an rpm sensor; said work tool defines a first rotational axis about which said work tool rotates; said work apparatus defines a second rotational axis parallel to said first rotational axis; said rpm sensor detects the angular velocity of a movement of said work apparatus about said second rotational axis; and, said triggering criterium is a pregiven angular velocity about said second rotational axis” is unclear. It is unclear what structure relates to the work apparatus, and how that structure defines a second rotational axis that may be parallel to the rotational axis of the work tool. How does the work apparatus as a whole, have an angular velocity?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindblad (U.S. Patent No. 8,747,281).
Regarding claim 1, Lindblad teaches a handheld work apparatus (2) comprising: a work tool (3, 4) (Figure 1); a belt drive, a drive motor configured to drive said work tool via said belt drive (Col. 2, Lines 14-28; a brake unit configured to act on said belt drive (Col. 5, Lines 5-37); a holding arrangement (23); said brake unit having a braking position and a released position and said holding arrangement being configured to hold said brake unit in said released position (Col. 5, Lines 42-65); and, said holding arrangement including an electromagnet (Col. 11, Lines 10-31).
Regarding claim 10, Lindblad teaches wherein said brake unit includes a trigger spring (18) pretensioned in a direction toward said braking position (Figure 2; Col. 5, Lines 42-48).
Regarding claim 14, Lindblad teaches an actuating element (14) configured to shift said brake unit out of said braking position into said released position (Figures 1-3; Col. 5, Lines 53-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lindblad (U.S. Patent No. 8,747,281) in view of Glockle (U.S. Patent No. 4,402,138).
Regarding claim 2, Lindblad does not provide a power source to supply current to said electromagnet during operation of said work apparatus.
Glockle teaches it is known in the art of handheld cutting tools to incorporate  a holding arrangement including an electromagnet (34) and a power source to supply current to said electromagnet during operation of said work apparatus (Col. 3, Lines 49-57 and Col. 6, Lines 3-30 and Col. 10, Lines 1-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Lindblad to incorporate the teachings of Glockle to provide the electromagnet with a power source. In doing so, it allows for the braking device to be applied as needed during use.
	
Regarding claim 3, the modified device of Lindblad provides wherein said drive motor is a combustion engine (3)( Glockle Figure 1) having a crankshaft; and, said power source is operatively connected to said crankshaft so as to generate said current in response to the rotation thereof (Glockle Col. 6, Lines 3-30).
Regarding claim 4, the modified device of Lindblad provides an additional power source (40) to supply current to said electromagnet (Glockle Col. 6, Lines 3-30).
Regarding claim 5, the modified device of Lindblad provides wherein said additional power source includes a battery (Glockle Col. 3, Lines 51-57).
Regarding claim 6, the modified device of Lindblad provides wherein said brake unit is shifted into said braking position when said current of said electromagnet is no longer adequate to hold said brake unit in said released position (Glockle Col. 10, Lines 1-8).
Regarding claim 7, the modified device of Lindblad provides wherein said work apparatus has a first threshold rotational speed of said combustion engine whereat said brake unit is shifted into said braking position when the rotational speed of said engine drops below said first threshold rotational speed absent said additional power source; and, said additional power source is configured to provide a second threshold rotational speed lower than said first threshold rotational speed causing said brake unit to shift into said braking position when the rotational speed of said combustion engine drops below said second threshold rotational speed (Col. 5, Lines 61-68 and Col. 6, Lines 1-29).
Regarding claim 8, the modified device of Lindblad provides wherein: said brake unit includes a holding plate (24, 25) for coacting with said electromagnet to hold said brake unit in said released position (Lindblad Col. 5, Lines 42-67); said combustion engine has a first threshold rotational speed whereat the current supplied to said electromagnet is no longer sufficient to hold said holding plate and, said combustion engine has a second threshold rotational speed lower than said first threshold rotational speed whereat said brake unit is shifted into said braking position when the current to energize the electromagnet which is generated because of the rotation of the crankshaft is not stored in said additional power source (Lindblad Col. 5, Lines 34-67 and Col. 6, Lines.17—48)
Regarding claim 9, the modified device of Lindblad further comprising a battery for supplying current to said electromagnet from time to time (Glockle Col. 3, Lines 51-57).

Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindblad (U.S. Patent No. 8,747,281) in view of Peot (U.S. Patent No. 5,856,715).
Regarding claim 11, Lindblad provides the transmission assembly may include belts, but does not provide the specifics of the transmission assembly.
Regarding claims 11 and 12, Linblad does not provide wherein said belt drive comprises a first belt pulley; a second belt pulley; a third belt pulley and a fourth belt pulley; a first drive belt guided over said first belt pulley and said third belt pulley; said third belt pulley being fixedly connected to said fourth belt pulley so as to rotate therewith; and, a second drive belt guided over said fourth belt pulley; or wherein said first belt pulley is driven by said drive motor.
Peot teaches a handheld work apparatus (220) comprising a work tool (228) and a first belt pulley (274) a second belt pulley (280) a third belt pulley (272) and a fourth belt pulley (282)(Figures 13 and 14); a first drive belt (276) guided over said first belt pulley (274) and said third belt pulley, said third belt pulley being fixedly connected to said fourth belt pulley so as to rotate therewith; and a second drive belt (284) guided over said fourth belt pulley (figures 13 and 14);  wherein said first belt pulley is driven by said drive motor (Col. 7, Lines 26-45 and Figure 14).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Linblad to incorporate the teachings of Peot to provide a variable drive belt system. With multiple pulleys and belts In doing so, it allows for drive variation.

Regarding claim 13, the modified device of Lindblad provides, wherein said brake unit includes a brake drum and a brake band which acts on said brake drum (Lindblad Col. 1, Lines 41-47); and, said brake drum is fixedly connected to said first belt pulley so as to rotate therewith (Lindblad Col. 2, Lines 14-28; Examiner notes the belt system to work in combination with the brake assembly).
Regarding claim 17 the modified device of Linblad provides the belt speeds may be adjusted (Peot Col. 6, Lines 53-64) but does not provide wherein the rotational speed of said second belt pulley is at most 60% of the rotational speed of said first belt pulley.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Linblad to incorporate the teachings of Peot to provide variable belt speeds. In doing so, it allows for the overall desired belt speed to be utilized during use of the tool.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lindblad (U.S. Patent No. 8,747,281) in view of Willgert (U.S. Patent No. 2015/0360305).

Regarding claim 15, Lindblad does not provide a sensor for detecting at least one triggering criterium; and, a control unit operatively connected to said sensor and configured to cause a release of said holding arrangement in response to a presence of said triggering criterium.
Willgert teaches it is known in the art of handheld cutting tools to incorporate a sensor (240) for detecting at least one triggering criterium and, a control unit (212) operatively connected to said sensor and configured to cause a release of said holding arrangement in response to a presence of said triggering criterium (Paragraphs 0018 and 0022-0023).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Lindblad to incorporate the teachings of Willgert to provide a sensor to detect an event to stop movement of the device. Doing so provides an overall automatic safer stopping mechanism

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lindblad (U.S. Patent No. 8,747,281) in view of Taomo (U.S. Patent No. 5,855,067).
Regarding claim 18, the modified device of Lindblad does not provide wherein said work apparatus is a cut-off machine and said work tool is a cut-off wheel.
Taomo teaches it is known in the art of handheld cutting tools to incorporate a modular cutting system (1) using a cutting disk (40) or chainsaw (50) (Figures 1-4; Col. 2, Lines 31-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Lindblad to incorporate the teachings of Taomo to provide the cutting tool as modular including a cutting disk or chainsaw. In doing so it allows for variable cutting tools to cut a variety of materials as desired by the user. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lindblad (U.S. Patent No. 8,747,281) in view of Taomo (U.S. Patent No. 5,855,067) as applied to claims 1 and 18 above, and further in view of Peot (U.S. Patent No. 5,856,715).
Regarding claim 19, the modified device of Lindblad does not provide wherein the rotational speed of said cut-off wheel is at least 4,000 rpm.
Peot teaches it is known in the art of handheld disk cutters to incorporate wherein the rotational speed of said cut-off wheel is at least 4,000 rpm (Col. 4, Lines 47-58).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Lindblad to incorporate the teachings of Peot to provide the cutting disk with at least 4000 rpm. In doing so, it allows for a variety of materials to be cut at the appropriate and desired cutting speed.

Allowable Subject Matter
It is to be noted that claim 16 has not been rejected over prior art.  It may or may not be readable over the prior art but cannot be determined at this time in view of the issues under 35 USC § 112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  06/07/2022Examiner, Art Unit 3724